UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No. 333-169494 ZENITECH CORPORATION (Exact name of registrant as specified in its charter) Delaware 98-0360626 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1200, 1000 N. West Street, Wilmington, Delaware, 19801 (Address of principal executive offices) (zip code) (302) 295-4898 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Copy of communications to: Bacchus Law Corporation Karen Richardson, Esq. SUITE 1, VANCOUVER, BRITISH COLUMBIA, CANADA V6C 3L2 Telephone: (604) 632-1284 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer," "accelerated filer,” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: As of May 16, 2011, there were 13,930,266 shares of common stock, par value $0.0001 outstanding. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Zenitech Corporation (A Development Stage Company) March 31, 2011 Balance Sheets at March 31, 2011 (Unaudited) and December 31, 2010 F-1 Statements of Operations for the three months ended March 31, 2011 and 2010, and the cumulative totals from July 28, 2005 (Inception) to March 31, 2011 (Unaudited) F-2 Statements of Cash Flows for the three months ended March 31, 2011 and 2010, and the cumulative totals from July 28, 2005 (Inception) to March 31, 2011 (Unaudited) F-3 Notes to the Interim Financial Statements F-4 1 Zenitech Corporation (A Development Stage Company) Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash $ $ Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to related party Total Liabilities Stockholders’ Deficit Preferred Stock, 20,000,000 shares authorized, $0.0001 par value; No shares issued and outstanding – Common Stock, 80,000,000 shares authorized, $0.0001 par value; 13,930,266 and 13,780930,266 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ (The accompanying notes are an integral part of these unaudited financial statements) F-1 Zenitech Corporation (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended March 31, For the Three Months Ended March 31, From July 28, 2005 (Date of Inception) to March 31, Revenue $
